Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2022 has been entered.

Reasons for Allowance
Claims 1-9 and 12-19 are allowed as amended/presented in Amendment (“Response”) filed 3 February 2022 , and claims 10 and 11 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. ¶ 0041 of the Instant Specification explains that “the other electronic devices may alternatively be robots performing shelving tasks” which is interpreted to be the “shelving apparatus” as described in the claim. Similar to Example 46, claims 2 and 3 given in Appendix 1 to the October 2019 Update: Subject Matter Eligibility, “instructing a shelving apparatus to store an article” 
Claim 1 (and similarly claims 9 and 19) discloses:
A method for outputting storage position information, the method comprising: 
receiving a shelving task for shelving a to-be-shelved number of a to-be-shelved product to a target warehouse; 
generating a characteristic vector of a preset dimension based on attribute information of the to-be-shelved product in each attribute of a preset attribute set, and importing the generated characteristic vector into a pre-trained current-period outbound quantity prediction model to obtain a predicted current-period outbound quantity of the to-be-shelved product, the current-period outbound quantity prediction model being configured to represent a corresponding relationship between the characteristic vector of the preset dimension and the current-period outbound quantity; 
determining a shelving cost of the shelving task based on a current inventory of the to-be-shelved product in the target warehouse, the to-be-shelved number, a volume of the to-be-shelved product, and the predicted current-period outbound quantity of the to-be-shelved product, the shelving cost of the shelving task being negatively related to the predicted current-period outbound quantity of the to-be- shelved product and being positively related to the current inventory, the to-be- shelved number, and the volume of the to-be-shelved product; 
determining a central storage position of the shelving task based on the shelving cost of the shelving task, a predetermined product shelving cost table and a predetermined storage position shelving path length table, the product shelving cost table being configured to represent a corresponding relationship between a product identifier and a product shelving cost, and the storage position shelving path length table being configured to represent a corresponding relationship between a storage position identifier and a storage position shelving path length, the storage position shelving path length being used to represent a minimum value in shortest paths between warehouse doors of the warehouse and a storage position indicated by the storage position identifier;
generating and outputting a recommended storage position information set corresponding to the shelving task, based on storage position information of the central storage position and storage position information of an available storage position in the target warehouse; and
instructing a shelving apparatus to store an article in the target warehouse based on the recommended storage position information set corresponding to the shelving task, wherein the method is performed by a server comprising a processor and a memory, and the shelving apparatus is configured to carry the article and move.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-8 and 12-18 each depend from one of allowable claims 1 and 9, and therefore claims 2-8 and 12-18 are allowable for reasons consistent with those identified with respect to claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A. Hunter Wilder/Primary Examiner, Art Unit 3627